This is an action for damages resulting from injuries sustained by plaintiff while riding as a passenger in an automobile owned and operated by one Chester G. Smythe. This suit is one of three arising from a collision which involved two passenger automobiles and a gravel truck. The defendants in this case are S.W.  Murtishaw Construction Company, S.W. Murtishaw, owner, and the liability insurer, Great American Indemnity Company.
By a stipulation between counsel for the several parties the three suits were consolidated for purposes of trial and appeal and are styled on the docket of this Court as follows: No. 7178, Foster v. Great American Indemnity Co.; No. 7179, Smythe v. *Page 266 
Great American Indemnity Co., La. App., 35 So.2d 267; No. 7180, Gutierrez v. Murtishaw et al., La. App., 35 So.2d 266.
The bulk of the record in these cases is made up in the Smythe suit, No. 7179, La. App., 35 So.2d 267, on the docket of this Court, which record, by agreement, is intended to serve in the consolidated cases.
After trial of the consolidated cases there was judgment in this case in favor of the plaintiff, John W. Foster, and against the defendants, Great American Indemnity Company and S.W. Murtishaw Construction Company, in the full sum of $2,603.50, with legal interest thereon from judicial demand until paid, together with all costs, from which judgment defendants appealed. Plaintiff answered the appeal, praying that the amount allowed as damages be increased to the sum of $7,650.
The opinion of this Court detailing the statement of facts and the reasons for the judgments rendered on appeal is set forth in the Smythe suit.
For the reasons assigned in the opinion this day rendered in the suit of Smythe v. Great American Indemnity Co. et al., No. 7179, La. App., 35 So.2d 267, on the docket of this Court, the judgment appealed from is affirmed at appellant's cost.